Citation Nr: 1000293	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-37 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1967 until February 
1970.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 RO rating 
decision.  

In July 2008, the Board remanded the issue on appeal to the 
RO for additional evidentiary development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

Unfortunately, the Veteran's claim of service connection must 
once again be remanded.  

The Board remanded the Veteran's claim in July 2008 for 
further evidentiary development.  Following the Board remand, 
the Veteran underwent a VA PTSD examination in May 2009.  

Based on the examination results, the VA examiner concluded 
that the Veteran did not meet the diagnostic criteria for a 
PTSD diagnosis.  

Also following the Board's July 2008 remand, numerous VA 
outpatient treatment records were associated with the claims 
file.  A November 2007 VA treatment note indicates that the 
Veteran had applied for Social Security Administration (SSA) 
disability benefits, and a January 2008 treatment note 
indicates that the Veteran had undergone a SSA "physical" 
that same day.  In May 2008, the Veteran reported that he had 
been denied SSA benefits.  

Because the SSA records may be pertinent to the central issue 
in this case, that is whether the Veteran is presently 
diagnosed with PTSD related to an in-service stressor, remand 
is necessary to afford the RO an opportunity to obtain the 
SSA records.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must take appropriate steps to 
contact the SSA and make as many attempts 
as necessary to obtain any records 
pertinent to the Veteran's award or 
denial of Social Security disability 
benefits, including any decisions and/or 
determinations, and all supporting 
medical documentation utilized in 
rendering the decision.  

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran should be informed of same in 
writing.  

2.  The RO should then readjudicate the 
remanded claim of service connection for 
PTSD in light of all pertinent evidence 
and legal authority, and addressing all 
relevant theories of entitlement.  If any 
benefit sought remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case (SSOC), and provide 
the Veteran and his representative, if 
any, the requisite time period to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if indicated.  

Thereafter, if indicated, case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the remanded matter, but need take no further action unless 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

